United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
U.S. POSTAL SERVICE, LENOX HILL
STATION, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0685
Issued: June 8, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 2, 2017 appellant filed a timely appeal from a November 2, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish left elbow and
back injuries causally related to a September 6, 2016 employment incident.
On appeal, appellant contends that she sustained a work-related injury.
1
2

5 U.S.C. § 8101 et seq.

Following the issuance of OWCP’s November 2, 2016 decision and while on appeal to the Board, appellant
submitted new evidence. However, the Board is precluded from reviewing evidence which was not before OWCP at
the time of its final decision. Thus, the Board is unable to review this evidence for the first time on appeal. See 20
C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On September 6, 2016 appellant, then a 47-year-old city carrier assistant, filed a
traumatic injury claim (Form CA-1) alleging that on that date she injured her left elbow, torso,
right side of her back, and right buttock when she slipped and fell on a wet floor at work while in
the performance of her duties. She stopped work on the date of injury and has not returned.
Appellant submitted September 6, 2016 discharge instructions from New York
Presbyterian Hospital which contained the printed name of Marilou Salvatierra, a nurse. The
discharge instructions indicated that x-rays of the chest and pelvis had been performed and were
negative and advised that medication had been prescribed.
In a September 26, 2016 letter, OWCP advised appellant that her claim initially appeared
to be a minor injury that resulted in minimal or no lost time from work and, based on these
criteria and because the employing establishment did not controvert continuation of pay or
challenge the case, payment of a limited amount of medical expenses was administratively
approved. It noted that it had reopened the claim for consideration because she had not returned
to work. OWCP informed appellant of the type of evidence needed to support her claim and
requested that she submit such evidence within 30 days.
In response, OWCP received a September 20, 2016 medical report from Dr. Jamil M.
Abraham, a family physician Board-certified in pediatrics. Dr. Abraham noted a history that on
September 6, 2016 appellant was boxing up mail when she slipped on a puddle of water and fell
on her back. He described her medical treatment, current complaints of pain in her low back and
left elbow, and social background. Dr. Abraham discussed findings on physical examination of
the lumbar spine and left elbow. He diagnosed low back derangement, lumbar radiculopathy,
and traumatic arthropathy of the elbow joint. In a certificate of illness dated September 21,
2016, Dr. Abraham noted that appellant had been ill from September 7, 2016 to the present. He
indicated that she had backache and traumatic arthropathy of the left elbow. Dr. Abraham
advised that appellant could return to work on September 28, 2016 with no restrictions.
By decision dated November 2, 2016, OWCP accepted that the September 6, 2016 work
incident occurred as alleged. However, it denied appellant’s claim and determined that the
medical evidence of record was insufficient to establish a medical condition causally related to
the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence3 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.4
3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

2

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.5
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place, and in the manner alleged.6
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.7 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.8 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that she
sustained a traumatic injury caused by the September 6, 2016 employment incident. Appellant
failed to submit sufficient medical evidence to establish that her left elbow and back injuries
were causally related to the accepted employment incident.
Dr. Abraham’s September 20, 2016 report noted a history of the September 6, 2016
employment incident and diagnosed low back derangement, lumbar radiculopathy, and traumatic
arthropathy of the elbow joint. However, he did not offer an opinion of whether appellant’s
conditions were caused or aggravated by the accepted work incident.10 In a September 21, 2016
certificate of illness, Dr. Abraham indicated that appellant was ill from September 7, 2016
through the present due to backache and traumatic arthropathy of the left elbow. He released her
to return to work on September 28, 2016 with no restrictions. However, Dr. Abraham again
failed to offer a medical opinion on whether appellant’s conditions and prior disability from
work were caused or aggravated by the accepted employment incident.11 Thus, the Board finds
that his reports are insufficient to meet appellant’s burden of proof.

5

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

6

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

7

John J. Carlone, 41 ECAB 354 (1989); see supra note 2 at § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee),
10.5(q) (traumatic injury and occupational disease defined, respectively).
8

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

9

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

10

A.D., 58 ECAB 159 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
11

Id.

3

The September 6, 2016 hospital discharge instructions completed by Nurse Salvatierra
are insufficient to establish appellant’s claim. This evidence has no probative medical value as
nurses are not considered physicians as defined under FECA.12
The Board finds that appellant has failed to submit any rationalized probative medical
evidence to establish that her diagnosed left elbow and back injuries were causally related to the
accepted September 6, 2016 employment incident. Appellant, therefore, did not meet her burden
of proof.
On appeal, appellant contends that she sustained a work-related injury. For the reasons
set forth above, the Board finds that the medical evidence is insufficient to establish that she
sustained left elbow and back conditions causally related to the accepted September 6, 2016
work incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish left
elbow and back injuries causally related to a September 6, 2016 employment incident.

12

5 U.S.C. § 8101(2); see M.B., Docket No. 16-1188 (issued January 10, 2017) (nurses are not considered
physicians as defined by FECA).

4

ORDER
IT IS HEREBY ORDERED THAT the November 2, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 8, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

